Name: Commission Regulation (EC) No 586/1999 of 18 March 1999 providing for reallocation of import rights under Regulation (EC) No 1045/98 opening and providing for the administration of an import tariff quota for frozen beef intended for processing
 Type: Regulation
 Subject Matter: foodstuff;  food technology;  tariff policy;  trade;  animal product
 Date Published: nan

 EN Official Journal of the European Communities19. 3. 1999 L 74/3 COMMISSION REGULATION (EC) No 586/1999 of 18 March 1999 providing for reallocation of import rights under Regulation (EC) No 1045/98 opening and providing for the administration of an import tariff quota for frozen beef intended for processing THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1045/ 98 of 19 May 1998 opening and providing for the admin- istration of an import tariff quota for frozen beef intended for processing (1 July 1998 to 30 June 1999) (1), and in particular Article 6(2) thereof, Whereas Regulation (EC) No 1045/98 provides for the opening of a tariff quota for 50 700 tonnes of frozen beef intended for processing from 1 July 1998 to 30 June 1999; whereas Article 6 of that Regulation provides for the reallocation of unused import rights on the basis of the actual utilisation of import rights for A-products and B-products respectively by the end of February 1999, HAS ADOPTED THIS REGULATION: Article 1 1. The quantities referred to in Article 6(1) of Regula- tion (EC) No 1045/98 amount to 39 447 tonnes. 2. The breakdown referred to in Article 6(2) of Regula- tion (EEC) No 1045/98 shall be as follows:  35 000 tonnes intended for A-products,  4 447 tonnes intended for B-products. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 March 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 149, 20. 5. 1998, p. 12.